                            IN THE UNITED STATES DISTRICT COURT FOR
                                THE SOUTHERN DISTRICT OF GEORGIA
                                         WAYCROSS DIVISION


        UNITED STATES OF AMERICA,

        V.                                                     Case No. CR516-3


        JAMES DWAYNE MERRETT,


                                Defendant




                    Jack   Morris   Downie   counsel    of   record   for   defendant   James


        Dwayne Merrett in the above-styled case has moved for leave of

        absence.            The Court is mindful that personal and professional

        obligations require the absence of counsel on occasion. The Court,

        however,           cannot   accommodate   its   schedule      to   the   thousands   of

        attorneys who practice within the Southern District of Georgia.

                    Counsel may be absent at the times requested. However, nothing

        shall prevent the case from going forward; all discovery shall

        proceed, status conferences, pretrial conferences, and trial shall

        not be interrupted or delayed. It is the affirmative obligation of

        counsel to provide a fitting substitute.


                    SO ORDERED this       6 — day of May 2019.



    —        CNJ
        .    O                                    WILLIAM T. MOORE, JR., JUDGE
             cCj                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF GEORGIA

9--^ -"U


             >-
             •*3:

•       '    c:r\
